Citation Nr: 1222643	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left ankle.  

2.  Entitlement to service connection for osteoarthritis of the left wrist, to include as secondary to service-connected right ankle disability.  

3.  Entitlement to service connection for osteoarthritis of the right shoulder, to include as secondary to service-connected right ankle disability.  

4.  Entitlement to service connection for osteoarthritis of the cervical spine, to include as secondary to service-connected osteoarthritis of the lumbar spine.  

5.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected right ankle disability.  

6.  Entitlement to a disability rating higher than 20 percent for service-connected right ankle degenerative joint disease with fusion of the right tibiotalar.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Fay E. Fishman, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983 and from January 1985 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in May 2002, August 2008, and March 2010.  

In the interest of clarity, the Board will summarize the procedural background of this case as it pertains to the current posture of the appeal.  

In November 1990, the Veteran filed his original claims of entitlement to service connection and, in a January 1991 rating decision, the RO: granted service connection for an unstable right ankle, rated 20 percent disabling; and status post healed fracture of the right second metatarsal and status post nasal fracture, both rated as noncompensable (zero percent disabling).  


In August 2001, the Veteran filed an increased rating claim for all of the aforementioned disabilities, as well as new claims of entitlement to service connection for osteoarthritis of the bilateral feet, left ankle, bilateral shoulders, bilateral knees, bilateral hands, bilateral wrists, bilateral elbows, bilateral hips, and entitlement to TDIU.  In a May 2002 rating decision, the RO continued the disability ratings assigned to the Veteran's service-connected right ankle, right second metatarsal, and nasal fracture disabilities and denied the claims of entitlement to service connection for osteoarthritis and TDIU.  The Veteran filed a timely notice of disagreement (NOD) for all of the issues and timely perfected his appeal in August 2002.  

The claims were certified to the Board and, in a November 2003 decision, the Board: granted a 10 percent disability rating for service-connected nasal fracture disability; denied an increased rating for service-connected right ankle disability; and remanded the service connection claims for osteoarthritis; as well as the increased rating claim for service-connected fractured metatarsal and TDIU.  

After all requested development was completed upon remand, the issues remaining on appeal were returned to the Board for adjudication.  In a February 2005 decision, the Board denied the Veteran's claims of entitlement to service connection for osteoarthritis and remanded the increased rating claim for service-connected fractured metatarsal and TDIU.  The Veteran subsequently filed a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) with respect to the portion of the February 2005 Board decision which denied his service connection claims for osteoarthritis.  The Court issued a May 2006 Order vacating, in part, the February 2005 Board decision that denied the osteoarthritis claims and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand.  

Thereafter, in February 2007, the Board issued two separate decisions wherein entitlement to an increased rating for service-connected fractured metatarsal was denied and the claims of service connection for osteoarthritis and TDIU were remanded for additional evidentiary development.  

In July 2009, the Board granted service connection for degenerative joint disease of the lumbar spine but denied the remaining claims of service connection for osteoarthritis affecting the Veteran's left ankle, bilateral shoulders, bilateral knees, bilateral hands, bilateral wrists, bilateral elbows, bilateral feet, and bilateral hips.  In that decision, the Board also remanded the issues of entitlement to TDIU, as well as the increased rating claim for service-connected right ankle disability for the issuance of an SOC, as the Veteran had initiated appellate review by submitting a timely NOD.  

On remand, the RO issued an SOC in October 2009 that addressed the Veteran's increased rating claim for service-connected right ankle disability, after which the Veteran timely perfected his appeal by submitting a VA Form 9 wherein he requested a Board hearing at his local RO.  See November 2009 VA Form 9.  

After the claims had been remanded to the RO/AMC, the Veteran also filed a claim seeking service connection for osteoarthritis of the cervical spine, which was denied in a March 2010 rating decision.  Later that same month, the Veteran submitted a timely NOD as to the denial of his cervical spine claim.  

The Veteran appealed the July 2009 Board decision to the Court.  The record contains a Joint Motion for Remand, dated in March 2010, wherein the Veteran's attorney and the VA General Counsel agreed to vacate and remand the portion of the July 2009 Board decision which denied service connection for osteoarthritis of the left ankle, right shoulder, left knee, left hand, left wrist, and left and right foot, including as secondary to the service-connected right ankle disability.  The parties specifically requested that the Court not disturb the portion of the Board decision that denied service connection for osteoarthritis of the right knee, right hand, right wrist, left shoulder, bilateral elbows and bilateral hips.  In March 2010, the Court issued an Order remanding the Veteran's claims for adjudication consistent with the findings of the Joint Motion.  

In July 2010, the Board granted service connection for osteoarthritis of the bilateral feet but remanded the remaining claims on appeal for clarification of whether the Veteran wanted a Board hearing in conjunction with all of the claims on appeal.  In this regard, the Board notes that, while the Veteran's November 2009 substantive appeal only pertained to his increased rating claim for service-connected right ankle disability, it was not clear if he wanted to address the remaining issues on appeal in that hearing.  As a result, the RO/AMC was requested to contact the Veteran and his attorney to determine the scope of his hearing request, to include whether he wanted a Travel Board or video conference hearing.  In the July 2010 decision, the Board also remanded the issue of service connection for osteoarthritis of the cervical spine for issuance of an SOC.  

The claims on appeal have been returned to the Board for adjudication.  Regrettably, however, the Board finds that additional evidentiary development is needed with respect to the issues of entitlement to service connection for osteoarthritis affecting the right shoulder, cervical spine, and left knee, as well as the claim for an increased rating for service-connected right ankle disability and entitlement to TDIU, thereby necessitating another remand.  

Accordingly, the issues of entitlement to service connection for osteoarthritis affecting the right shoulder, cervical spine, and left knee, as well as the claim for an increased rating for service-connected right ankle disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDING OF FACT

The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current osteoarthritis of the left ankle and left wrist was incurred in or is otherwise related to his active military service.  



CONCLUSION OF LAW

After resolving all reasonable doubt in favor of the Veteran, the Board concludes that osteoarthritis affecting the left ankle and left wrist was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Given the fully favorable decision with respect to the issues of service connection for osteoarthritis affecting the left ankle and left wrist, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.  Analysis

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including arthritis, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection is warranted for osteoarthritis of the left ankle and left wrist because those disabilities represent progressive and residual conditions of the right ankle osteoarthritis he manifested during active military service.  See August 2001 VA Form 21-4138.  In this context, the Board notes that the service treatment records (STRs) show that the Veteran was diagnosed with beginning osteoarthritis of the right ankle during service and that service connection has been established for that disability.  

The Veteran has also asserted that his left wrist disability may be secondary to his service-connected right ankle disability, as the instability in his right ankle has caused him to fall, which has resulted in injury and surgery to his left wrist.  See private treatment records Drs. S. and B. dated 2006 to 2007.  

The STRs do not contain any complaints, treatment, or findings related to the Veteran's left ankle or wrist during service.  However, in May 1991, the Veteran presented for treatment complaining of pain in his wrist joints and ankles that had persisted for about six to eight months.  The assessment at that time was diffuse joint pain with a negative exam; however, subsequent medical evidence shows that the Veteran has continued to seek treatment for pain affecting multiple joints, including his bilateral ankles and wrists, which he stated began in approximately 1990.  See private medical records dated November 1992 and February 1998; see also private medical records from Dr. J.F.W. dated July 2001 and December 2006, and May 2004 VA examination report.  While x-rays conducted in October 1992 revealed normal joint spaces in the Veteran's left ankle and wrist, subsequent x-rays have revealed mild arthritic findings in the left ankle and wrist joints.  See July 2008 VA examination report.  

The Veteran was afforded a VA examination July 2008 to determine if he currently has osteoarthritis affecting several joints, including the left ankle and wrist, which is related to his military service.  At that examination, the Veteran reported his medical history with respect to the progression of his left ankle and wrist osteoarthritis, and the examiner reviewed the claims file and conducted a physical examination.  After examining the Veteran, the VA examiner opined that it is less likely than not that the Veteran's current left ankle degenerative joint disease is due to or the result of his military service.  In making this determination, the VA examiner noted that there were no complaints of left ankle problems in service.  The examiner also stated that, because the Veteran does not walk with a limp, it is less likely than not that the current arthritis changes are due to or the result of his service-connected right ankle problem.  
With respect to the Veteran's left wrist, the VA examiner opined that he could find no evidence that the surgery to the Veteran's left wrist was a result of a fall due to an unstable right ankle.  

The July 2009 VA examination is considered competent medical evidence; however, the opinions provided by the examiner are afforded no probative value because the VA examiner did not consider or address the evidence showing complaints of ankle and wrist pain no more than six months after his active service.  The VA examiner also failed to provide an opinion as to whether the current left wrist disability is directly related to his military service.  Therefore, the opinions provided by the July 2009 VA examiner regarding the Veteran's current left ankle and wrist disabilities are afforded no probative value.  

The evidentiary record does not contain any other medical opinion or evidence of record which addresses the likelihood that the Veteran's current left ankle and wrist disabilities are related to his military service or secondary to his service-connected right ankle disability.  

Nevertheless, the Board notes that the evidentiary record contains competent evidence showing that the Veteran complained of and sought treatment for bilateral ankle and wrist pain in May 1991, which the Board notes is six months after he was discharged from service.  The Board also notes that the Veteran reported the onset of his symptoms six to eight months prior, which would have been during his period of active service.  In this regard, the Board notes that pain is the type of symptom that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the May 1991 post-service treatment record is considered competent and credible evidence showing that the Veteran's left ankle and wrist pain began during his period of active service.  

The Board also finds that the post-service medical evidence showing continued complaints and treatment for left ankle and wrist pain, which resulted in a diagnosis of arthritis in the left ankle and wrist joints, is considered competent evidence of continuity of symptomatology following service.  

While no medical professional has specifically related the Veteran's current left ankle and wrist disabilities to his military service, the Board finds that, given the evidence showing the onset of left ankle and wrist symptoms during service, as well as the competent medical evidence of continuity of left ankle and wrist symptomatology after service, there is competent evidence to establish a medical nexus between the Veteran's current left ankle and wrist disabilities and his military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  At the very least, the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current left ankle and wrist disabilities are related to his military service and, as such doubt is resolved in favor of the Veteran, his claims of service connection for osteoarthritis affecting the left ankle and left wrist may be granted.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence supports the grant of service connection for left ankle and wrist osteoarthritis.  As noted, in making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the left ankle and left wrist is granted.  



REMAND

Right Shoulder and Left Knee 

The Veteran is seeking entitlement to service connection for osteoarthritis of the right shoulder.  

As noted in the Introduction, the evidentiary record contains a March 2010 Joint Motion for Remand which, in pertinent part, indicates that the medical opinion provided by the July 2009 VA examiner with respect to the Veteran's right shoulder disability is inadequate because, in finding that the Veteran's current right shoulder arthritis is not related to his military service, the VA examiner did not consider an August 1985 medical report which shows an in-service injury to the Veteran's right shoulder.  

Review of the record shows that, in August 1985, the Veteran sought treatment for right shoulder pain and reported suffering an injury to his right shoulder four weeks prior.  The impression was rotator cuff syndrome.  While the STRs do not contain any evidence documenting the previous right shoulder injury, the August 1985 STR is considered competent evidence of an in-service right shoulder injury, as the Veteran's report of the previous injury is considered particularly credible.  See Rucker, supra.  

Therefore, the Board finds that the rationale provided by the July 2009 VA examiner is based on inaccurate facts and is, therefore, afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board finds that a remand is necessary in order to obtain a medical opinion that addresses the likelihood that the Veteran's current right shoulder osteoarthritis is related to his military service and is based upon the evidence of record.  

With respect to the claimed left knee disability, review of the record reveals that the Veteran has been diagnosed with mild degenerative joint disease (arthritis) of the left knee.  See July 2008 VA examination report.  The Veteran has asserted that his current left knee disability may be secondary to his service-connected right ankle disability, as the instability in his right ankle has caused him to fall, which has resulted in injury and surgery to his left knee.  See April 2007 statement from the Veteran.  

While the July 2008 VA examiner diagnosed the Veteran with left knee arthritis, he opined that the current disability it is less likely than not related to or caused by the Veteran's military service or his right ankle disability because there was no treatment for any knee problems in service and the Veteran does not walk with a limp.  The VA examiner also noted that he could not find any objective evidence showing that the Veteran suffered a knee injury that was caused by a fall due to the Veteran's service-connected right ankle disability.  

While the July 2008 VA examiner provided an opinion and rationale with respect to whether the Veteran's current left knee disability is directly related to service or a result of his service-connected right ankle disability, the examiner did not address whether the current left knee disability is aggravated by his service-connected right ankle disability.  As a result, the July 2008 VA opinion is considered inadequate and a remand is needed in order to obtain a new medical opinion.  

Cervical Spine 

Review of the record reveals that the Veteran has complained of neck pain, which has been variously diagnosed as cervical kyphosis and cord compression at C4-5 and cervical radiculopathy.  See February 2008 MRI report; June 2010 VA outpatient treatment record.  While the evidence shows that the Veteran has consistently reported having low back pain, the evidence reflects that, in May 1991, he reported having back pain which radiated into his neck and shoulders.  See also June 1991 private treatment record.  

The Board notes that service connection for osteoarthritis of the lumbar spine was established in July 2009.  See July 2009 Board decision; September 2009 rating decision.  In this context, the Board notes that the evidence of record seems to suggest that the Veteran's current diagnosis of osteoarthritis of the cervical spine may be related to or secondary to his service-connected lumbar spine disability, as there is lay evidence of neck pain associated with low back pain and there is a diagnosis of cervical radiculopathy.  

There is, however, no medical opinion or evidence of record which addresses the likely etiology of the Veteran's current cervical spine osteoarthritis, to include whether this disability is related to his service-connected lumbar spine disability.  

As a result, the Board concludes that a remand is necessary in order to obtain an opinion to determine the likelihood that his current cervical spine disability is causally related to service or secondary to his service-connected lumbar spine disability.  See 38 C.F.R. § 3.159(c)(4) (2011).  Therefore, the Board finds that a remand for a medical opinion is necessary in order to render a fully informed decision in this case. 

Right Ankle and TDIU

The Veteran is seeking a disability rating higher than 20 percent for his service-connected right ankle disability.  The Veteran is also seeking entitlement to TDIU benefits on the basis that his service-connected disabilities prevent him from securing and maintaining substantial employment.  

Review of the record reveals that the Veteran was last afforded a VA examination in conjunction with his increased rating claim in April 2008.  While the April 2008VA examination contains findings as to the symptomatology caused by the Veteran's service-connected right ankle disability, the VA examiner did not comment on the affect the service-connected right ankle disability has on his employability.  In fact, the evidentiary record does not contain a medical opinion that addresses the affect all of the Veteran's service-connected disabilities have on his employability.  

The Board also notes that, since the April 2008 VA examination, the Veteran has reported having surgery on his right ankle due to worsening problems with pain and ambulation.  See August 2010 statement from the Veteran's attorney.  This evidence suggests that the service-connected right ankle disability has increased in severity since the last examination.  

Because four years have passed since the most recent VA examination was conducted, there is evidence of record which suggests that the service-connected right ankle disability has increased in severity since the last examination, and the evidentiary record does not contain an adequate medical opinion addressing the affect the Veteran's service-connected disabilities has on his employability, the Board finds that an updated VA examination, with a medical opinion addressing the affect the Veteran's service-connected disabilities have on his employability, is needed in order to fully and fairly evaluate the increased rating and TDIU claims on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the July 2008 VA examiner review the claims file, including this remand, and provide an addendum to his previous report which addresses the following:

a. Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current right shoulder arthritis was incurred in, the result of, or is otherwise related to his military service.  

In answering the foregoing, the VA examiner must consider and address the August 1985 service treatment record which shows the Veteran sought treatment for right shoulder pain and reported suffering an injury to his right shoulder four weeks prior, which is considered competent evidence of an in-service right shoulder injury.  

b. Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current left knee disability is aggravated by his service-connected right ankle disability.  

c. Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current cervical spine disability was incurred in, the result of, or is otherwise related to his military service.  

d. Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current cervical spine disability is the result of or aggravated by his service-connected lumbar spine disability.  

The examiner must provide an opinion that addresses both portions of the question asked, i.e., whether the cervical spine disability is (1) the result of or (2) aggravated by his service-connected lumbar spine disability.  

In answering (c) and (d), the examiner must consider the post-service evidence showing complaints of back pain radiating into the Veteran's neck as early as May 1991, six months after he was discharged from service.  

e. A rationale must be provided for any opinion offered.  

f. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

g. If the July 2008 VA examiner is no longer available, request that a physician knowledgeable in musculoskeletal disabilities review the claims file and provide the requested opinions.  

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected right ankle disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

a. The examiner must comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, including right ankle arthritis, left and right foot arthritis, lumbar spine arthritis, status post nose fracture, and status post right second metatarsal fracture, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  

b. If the examiner is unable to provide the requested opinion without, first, evaluating the current severity of all of the service-connected disabilities, an appropriate examination(s) should be conducted.  Likewise, if the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

c. All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


